Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Gold Resource Corp. We hereby consent to the incorporation by reference in this amendment to registration statement on Form S-1 of our report dated March 12, 2010, relating to the consolidated financial statements of Gold Resource Corporation as of December 31, 2009 and 2008, and for the years ended December 31, 2009, 2008 and 2007 and to the reference to our firm as an expert in the prospectus forming a part of the registration statement. /s/ StarkSchenkein, LLP Denver, Colorado November 11, 2010 3600 South Yosemite Street | Suite 600 | Denver, CO 80237 | P: 303-694-6700 | F. 303-694-6761 | www.starkcpas.com An Independent Member of BKR International
